FILED
                             NOT FOR PUBLICATION                             OCT 27 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERTA TZIB, a.k.a. Maria de Jesus               No. 08-75152
Paniagua Padilla,
                                                  Agency No. A099-629-783
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Roberta Tzib, a native and citizen of Belize, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and we deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that, even if credible,

Tzib failed to establish her gang-affiliated nephew and his friends threatened her

on account of a protected ground. See Bolshakov v. INS, 133 F.3d 1279, 1280-81

(9th Cir. 1998) (criminal street gang activity does not establish persecution on

account of a protected ground); see also Parussimova v. Mukasey, 555 F.3d 734,

740-41 (9th Cir. 2009) (“The Real ID Act requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”).

Accordingly, we deny the petition as to Tzib’s asylum and withholding of removal

claims. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).

      Substantial evidence supports the agency’s denial of CAT relief because

Tzib failed to show it is more likely than not she would be tortured if returned to

Belize. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-75152